        Case 2:19-cr-00235-KJM Document 56 Filed 10/02/20 Page 1 of 6

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                         No. 2:19-cr-00235 KJM
12                       Plaintiff,
13            v.                                        ORDER
14    RODERICK DARNELL HARRIS,
15                       Defendant.
16

17           The government moves for reconsideration of this court’s order granting defendant

18   Rodrick Harris’s motion to suppress. Mot., ECF No. 49; Order, ECF No. 45. The matter is fully

19   briefed. See Opp’n, ECF No 52; Reply, ECF No. 53. The court heard arguments on September

20   28, 2020 by videoconference. See Minutes, ECF No. 55. Justin Lee appeared for the United

21   States, and Christina Sinha appeared for defendant. Having carefully considered the applicable

22   law, the court grants the government’s motion.

23      I.         INTRODUCTION

24           The court described the history of this case in detail in its previous order, ECF No. 45, so

25   only a brief summary is necessary here.

26           A Fairfield police officer stopped and searched Mr. Harris while he was riding his bike

27   last October. Id. at 2. Officers said they were looking for an ID; they found a gun. Id. at 7. Mr.

28   Harris was then charged with possessing a firearm in violation of 18 U.S.C. § 922(g)(1), which
                                                        1
        Case 2:19-cr-00235-KJM Document 56 Filed 10/02/20 Page 2 of 6

 1   makes it a crime for people with a previous felony conviction to possess a firearm.
 2            Mr. Harris moved to suppress the gun, claiming the officer had no authority to arrest him
 3   and therefore no authority to search him without a warrant. See generally Mot., ECF No. 23. The
 4   government argues the officer had authority to arrest Mr. Harris because Harris was riding his
 5   bike on the sidewalk. See Order at 9, ECF No. 45. Doing so is a violation of the Fairfield
 6   Municipal Code, an “infraction.” See id. at 11–12; Fairfield Mun. Code § 4.9.3. Under
 7   California law, a police officer can indeed arrest someone for riding a bike on the sidewalk, but
 8   the officer may take someone into custody for such an infraction only if the person does not have
 9   “satisfactory evidence of identity” and refuses to sign a promise to appear or give the officer a
10   thumb or fingerprint. See Cal. Penal Code § 853.5(a).
11            After an evidentiary hearing, the court found Mr. Harris had most likely been riding on the
12   sidewalk, Order at 9–10, ECF No. 45, but it held that California law made a custodial arrest
13   illegal, see id. at 11–12 (citing United States v. Mota, 982 F.2d 1384, 1386 (9th Cir. 1993), and
14   Cal. Penal Code § 853.5(a)). This conclusion meant that unless the officer had probable cause to
15   make an arrest on some other basis, the search was unconstitutional and the gun inadmissible.
16   See id. at 7–9. The court rejected two alternative bases not relevant here and thus concluded that
17   the officer had no probable cause for a custodial arrest, which meant that the search violated the
18   Fourth Amendment. Id. at 12–14. The court granted the motion to suppress. The government
19   now moves for reconsideration, arguing that reliance on Mota and Penal Code § 853.5(a) was
20   clear error. ECF No. 49.
21      II.      LEGAL STANDARD
22            Although the Federal Rules of Criminal Procedure do not expressly authorize motions for
23   reconsideration, the Ninth Circuit has “approved of the judicial economy that results from the
24   pretrial reconsideration of suppression orders by the district court.” United States v. Rabb, 752
25   F.2d 1320, 1322 (9th Cir. 1984), abrogated in part on other grounds by Bourjaily v. United
26   States, 483 U.S. 171 (1987). “No precise ‘rule’ governs the district court’s inherent power to
27   grant or deny a motion to reconsider a prior ruling in a criminal proceeding.” United States v.
28   Lopez-Cruz, 730 F.3d 803, 811 (9th Cir. 2013). It is instead a matter of discretion. Id.
                                                        2
        Case 2:19-cr-00235-KJM Document 56 Filed 10/02/20 Page 3 of 6

 1          That said, the Ninth Circuit’s decisions offer guidance. The Circuit has held that a motion
 2   for reconsideration of a “judgment” in a criminal case—that is, for reconsideration of an
 3   appealable “final” order such as an order granting a motion to suppress evidence—is governed by
 4   Federal Rules of Civil Procedure 59(e) and 60(b). See United States v. Martin, 226 F.3d 1042,
 5   1048 & n.8 (9th Cir. 2000) (citing Fed. R. Civ. P. 54); see also 18 U.S.C. § 3731. Rule 59(e) is
 6   applicable here because the government moved to reconsider within the twenty-eight-day period
 7   allowed by that rule. A Rule 59(e) motion is “an extraordinary remedy, to be used sparingly in
 8   the interests of finality and conservation of judicial resources.” Kona Enters., Inc. v. Estate of
 9   Bishop, 229 F.3d 877, 890 (9th Cir. 2000) (citation and quotation marks omitted). Such a motion
10   “should not be granted, absent highly unusual circumstances, unless the district court is presented
11   with newly discovered evidence, committed clear error, or if there is an intervening change in the
12   controlling law.” 389 Orange Street Partners v. Arnold, 179 F.3d 656, 665 (9th Cir. 1999).
13      III.    DISCUSSION
14          The government argues the court committed clear error when it relied on the Ninth
15   Circuit’s decision in United States v. Mota, 982 F.2d 1384. In Mota, police had arrested two
16   street vendors selling corn on the cob who admitted they did not have a license. Id. at 1385. The
17   officers searched the two vendors and found counterfeit bills. Id. The vendors moved to suppress
18   the counterfeits, arguing California law did not permit the arrest, and the Ninth Circuit agreed:
19   “state law governing arrests is relevant to assessing the constitutionality of a search incident to
20   that arrest.” Id. at 1387. Because California law did not permit custodial arrests for “the
21   infraction of operating without a valid business license,” the court held that “a custodial arrest for
22   such an infraction [was] unreasonable, and thus unlawful, under the Fourth Amendment.” Id. at
23   1388–89. The court thus suppressed the counterfeit bills. Id.
24          Several years after Mota was decided, the Supreme Court held that the Fourth
25   Amendment does not forbid police from making warrantless arrests for minor criminal offenses,
26   “such as a misdemeanor seatbelt violation punishable only by a fine.” Atwater v. City of Lago
27   Vista, 532 U.S. 318, 323 (2001). It expanded that holding in Virginia v. Moore when it held that
28   “warrantless arrests for crimes committed in the presence of an arresting officer are reasonable
                                                        3
         Case 2:19-cr-00235-KJM Document 56 Filed 10/02/20 Page 4 of 6

 1   under the Constitution, and that while States are free to regulate such arrests however they desire,
 2   state restrictions do not alter the Fourth Amendment’s protections.” 553 U.S. 164, 176 (2008).
 3          The Atwater and Moore decisions appeared to conflict with the Ninth Circuit’s decision in
 4   Mota, and not long after Moore was decided, the Circuit confirmed the Supreme Court had
 5   “effectively overruled” its previous decision that “federal courts must determine the
 6   reasonableness of the arrest in reference to state law governing the arrest and that state law
 7   restrictions on arrest for minor crimes were thus applicable to Fourth Amendment analyses.”
 8   Edgerly v. City & Cty. of San Francisco, 599 F.3d 946, 956 n.14 (9th Cir. 2010) (quotation marks
 9   omitted) (citing Miller v. Gammie, 335 F.3d 889, 893 (9th Cir. 2003) (en banc)). Although the
10   Ninth Circuit did not confirm expressly that Mota itself was overruled, it did cite Bingham v. City
11   of Manhattan Beach to explain its reasoning, see id. (citing 341 F.3d 939, 950 (9th Cir. 2003)),
12   and Bingham in turn had expressly applied the rule of Mota. See 341 F.3d at 950 (citing Mota,
13   982 F.2d at 1388).1
14          Here, because the officer saw Mr. Harris riding his bike on the sidewalk in violation of the
15   Fairfield Municipal Code, he had probable cause to make an arrest, and the Fourth Amendment
16   was no bar. Under Moore, that is true even though the arrest was illegal under California law, see
17   Cal. Penal Code § 853.5(a). A search was therefore permissible; “police officer[s] may conduct a
18   warrantless search of the arrestee’s person and the area ‘within [their] immediate control.’” Davis
19   v. United States, 564 U.S. 229, 232 (2011) (quoting Chimel v. California, 395 U.S. 752, 763
20
     1
       Unfortunately, despite the Supreme Court’s decision in Moore and the Ninth Circuit’s holding
21   in Edgerly, Ninth Circuit panels have cited Mota without noting any conflict, albeit in
22   nonprecedential memorandum dispositions only. See United States v. Springfield, 699 F. App’x
     661 (9th Cir. 2017) (unpublished); United States v. Benton, 407 F. App’x 218 (9th Cir. 2011)
23   (unpublished). District courts in the Ninth Circuit have also continued to rely on Mota for its
     abrogated holding that “federal courts must determine the reasonableness of the arrest in
24   reference to state law government the arrest” without noting Moore or Edgerly. Spears v. Arizona
     Board of Regents, 372 F. Supp. 3d 893, 919 (D. Ariz., Mar. 7, 2019) (citing Mota, 982 F.2d at
25   1388); see also Moore v. City of Berkeley, No. 14-669, 2018 WL 1456628, at*13 (N.D. Cal. Mar.
26   23, 2018); United States v. Smith, No. 16-341, 2017 WL 8941280, at *7 (D. Nevada Mar. 2,
     2017); Zaic v. Giddens, No. 14- 892, 2016 WL 4483843, at *3 (D. Nevada Aug. 23, 2016);
27   Wilson v. County of Contra Costa, No. 14-3491, 2015 WL 2124762, at *5 (N.D. Cal. May 6,
     2015); Krona v. Castillo, No. 11-315, 2012 WL 555150, at *2 (W.D. Wash. Jan. 23, 2012);
28   Richardson v. City of Antioch, 722 F. Supp. 2d 1133, 1146 n.6 (N.D. Cal. July, 13, 2010).
                                                       4
        Case 2:19-cr-00235-KJM Document 56 Filed 10/02/20 Page 5 of 6

 1   (1969)).
 2            Contrary to Mr. Harris’s argument, the difference between “crimes” and “offenses” does
 3   not permit a distinction between this case and the Supreme Court’s decisions in Moore and
 4   Atwater. See Opp’n at 11–12, ECF No. 52. The officer in Atwater did not violate the Fourth
 5   Amendment even though the “crime” in question—not buckling a seatbelt—was an extremely
 6   minor misdemeanor and punishable by a fine of at most $50. 532 U.S. at 323. The Ninth
 7   Circuit’s decision in Edgerly forecloses Mr. Harris’s argument as well: the “crime” in that case
 8   was also just an “infraction” punishable by a fine of only $75. See 599 F.3d at 956 (citing Cal.
 9   Penal Code § 602.8(b)).
10            This conclusion, however correct under the applicable law, gives the court no pleasure
11   given the history here. Defense counsel is justified in complaining of the government’s
12   unexplained delay. Many months have passed and the parties have appeared at multiple hearings
13   since Mr. Harris first made the argument the government now claims provided the original
14   impetus for this motion. Rule 59(e) is not an excuse to make arguments or present evidence that
15   could have been raised earlier. See Kona Enters., 229 F.3d at 890. District courts may therefore
16   decline to consider arguments and evidence “that the government failed to raise . . . in the hearing
17   on the motion,” especially when the government gives “no reason for [its] failure to do so.”
18   Lopez-Cruz, 730 F.3d at 811–12 (affirming denial of government’s motion for reconsideration of
19   order suppressing evidence because government could have advanced its evidence and arguments
20   earlier). Having carefully considered its obligations under the law, the court declines to deny the
21   government’s motion on this basis. Doing so would preserve an order squarely in conflict with
22   Supreme Court precedent, as acknowledged by the Ninth Circuit, by which this court is bound.
23      IV.      CONCLUSION
24            In Atwater, Justice O’Connor, joined by Justices Stevens, Ginsberg and Breyer, wrote in
25   dissent that the “unbounded discretion” the majority had granted to police carried a “grave
26   potential for abuse.” 532 U.S. at 372 (O’Connor, J. dissenting). The dissenters believed the
27   Court’s decision would escalate trifling infractions into arrests, searches, seizures and forfeitures
28   despite the Fourth Amendment’s demand “that [police actions] be a reasonable and proportional
                                                        5
        Case 2:19-cr-00235-KJM Document 56 Filed 10/02/20 Page 6 of 6

 1   response to the circumstances of the offense . . . .” Id. The majority responded that this “parade
 2   of horribles” was speculation—no potential for abuse had “ripened into a reality.” Id. at 353
 3   n.25. With this case, there is at least one horrible in the parade.
 4           1. The government’s motion for reconsideration, ECF No. 49, is granted.
 5           2. The court’s order, ECF No. 45, is vacated in part to the extent it is inconsistent with
 6   this order.
 7           2. Defendant’s motion to suppress, ECF No. 23, is denied.
 8           IT IS SO ORDERED.
 9   DATED: October 2, 2020.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         6
